tcmemo_2007_239 united_states tax_court james c harris petitioner v commissioner of internal revenue respondent docket no filed date james c harris pro_se donald e edwards for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year the issue for decision is whether petitioner is entitled to claim a dependency_exemption and a child_tax_credit for his minor child for the taxable_year pursuant to sections and respectively we hold that petitioner is not entitled to claim the dependency_exemption or the child_tax_credit because petitioner is not the child’s custodial_parent pursuant to sec_152 petitioner’s ex-spouse did not release her claim to the dependency_exemption for their minor child for the taxable_year in question and petitioner’s claim that sec_152 violates the equal protection clause of the 14th amendment to the constitution is without merit findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference at the time of his petition petitioner resided in newalla oklahoma petitioner was divorced from his ex-spouse in date petitioner and his ex-spouse had two children by their marriage one of whom was still a minor during the taxable_year the terms of the divorce decree granted custody of both children to petitioner’s ex-spouse subject_to petitioner’s rights of visitation it further established that petitioner would pay percent of the child_support for both children based on the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue child_support guideline computation for the state of oklahoma in the calendar_year both children resided with petitioner for days and with their mother for days petitioner claimed a dependency_exemption and child_tax_credit for his minor child on his federal_income_tax return for the taxable_year petitioner’s ex-spouse did not sign an internal_revenue_service irs form_8332 release of claim to exemption for child of divorced or separated parents for the taxable_year petitioner did not affix any other written declaration to his federal_income_tax return that conformed to the substance of a form_8332 in date respondent issued a dollar_figure notice_of_deficiency to petitioner with respect to the dependency_exemption and child_tax_credit claimed for the taxable_year petitioner timely petitioned this court for redetermination opinion sec_151 provides a tax exemption as a deduction in computing taxable_income for a taxpayer’s dependents sec_152 defines dependent to include the son or daughter of a taxpayer for whom the taxpayer furnished more than one-half the support for the calendar_year in which the taxable_year begins sec_24 provides a credit against income_tax for each qualified child of a taxpayer who is under years of age and for whom the taxpayer may claim a deduction under sec_151 sec_24 and b thus a taxpayer is ineligible for the child_tax_credit under sec_24 unless he or she is eligible for the dependency_exemption under sec_151 where the parents of a dependent_child are divorced or legally_separated sec_152 confers the dependency_exemption onto the parent having custody of the child for the greater portion of the calendar_year custodial_parent as an exception to the general_rule a noncustodial_parent may claim the exemption where the custodial_parent executes a valid written declaration releasing his or her claim to the exemption and the noncustodial_parent attaches that declaration to his or her federal_income_tax return for the taxable_year sec_152 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date petitioner does not contend that he complied with the provisions of sec_152 for the taxable_year petitioner’s children were in the custody of his ex-spouse for more than one-half the calendar_year she did not execute a valid written declaration releasing her claim to the dependency_exemption for the taxable_year and petitioner did not attach such a declaration to his federal_income_tax return instead petitioner argues that sec_152 denies noncustodial parents equal protection under the 14th amendment to the constitution by granting the dependency_exemption to a custodial_parent by default regardless of the percentage of support furnished by each parent petitioner’s claim is without merit all deductions including dependency_exemptions are allowed as a matter of legislative grace 292_us_435 congress has the power to condition limit or deny deductions in arriving at the net_income it chooses to tax 292_us_371 congress may make distinctions among taxpayers as long as they are not arbitrary or capricious 68_tc_603 the 14th amendment to the constitution of the united_states does not apply to federal statutes 55_tc_6 affd 450_f2d_280 5th cir cole v commissioner tcmemo_1975_144 with regard to federal statutes the due process clause of the 5th amendment embraces the principles of the equal protection clause of the 14th amendment 415_us_361 n caputi v commissioner tcmemo_2004_283 under the fifth_amendment a statutory classification generally is valid if it bears a rational relation to a legitimate government interest and it does not implicate a suspect classification or interfere with a fundamental right and legislatures have especially broad latitude in creating classifications and distinctions in tax statutes 461_us_540 the rational basis standard dictates that a statutory provision does not violate equal protection if any state of facts rationally justifying it is demonstrated to or perceived by the courts 400_us_4 moreover a classification that has some reasonable basis does not violate the constitution simply because it is not made with mathematical nicety or because in practice it results in some inequality 220_us_61 72_tc_757 this case does not involve a fundamental right or suspect class prior to a noncustodial_parent could claim a dependency_exemption pursuant to sec_152 if he or she provided dollar_figure or more for the support of a child and the custodial_parent could not clearly establish that he or she provided more support than the noncustodial_parent this provision required the irs to wade into disputes between parents who both claimed the dependency_exemption based on providing support over the applicable thresholds h rept part pincite thus congress added the written declaration requirement to sec_152 to eliminate the role of the irs as mediator between divorced or separated parents provide more certainty to the often subjective and difficult problems of proof and substantiation that accompanied dependency_exemption disputes and clarify which of two divorced parents would receive the dependency_exemption knight v commissioner tcmemo_1992_710 affd 29_f3d_632 9th cir h rept part supra pincite because sec_152 eases the administrative burden of the irs and thereby advances enforcement of the statute in a rational way it furthers a legitimate congressional purpose knight v commissioner supra therefore sec_152 does not violate the due process clause of the fifth_amendment to the constitution of the united_states id accordingly we hold that petitioner is not eligible for a dependency_exemption or a child_tax_credit for the taxable_year to reflect the foregoing decision will be entered for respondent
